DETAILED ACTION
This is the First Office Action on the Merits based on the 16/874,966 application filed on 05/15/2020 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I (FIGS.1-16) in the reply filed on 03/07/2022 is acknowledged.
However, the Applicant did not elect any claims related to Species I (FIGS.1-16) in the reply filed on 03/07/2022.
During the interview on 05/26/2022, the Applicant elected claims 1-5, 17-20 related to Species I (FIGS. 1-16).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (FIGS. 17-19), there being no allowable generic or linking claim. Election was made without traverse in the interview on 05/26/2022.

Further, claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (FIGS. 17-19). Specifically, claim 15 teach a shaft stub extending outwardly from the arm and the handle comprise a bend to define a handgrip extending generally transversely to the shaft stub. The shaft stub 228 and the bending handgrip are disclosed in Species II (FIGS. 17-19). (Applicant’s specification, Para [0072] “Each of the handles 222 includes a shaft stub 228 extending outwardly from the arm 210… The joint 230 may take the form of a bend in the common piece between the handgrip 232 and the shaft stub 228.”)
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species III (FIGS. 20-26). Specifically, claim 17 teach a telescopic joint coupled to the frame for adjusting a distance between the base and the top end of the frame, as shown and disclosed in Species III (FIGS. 20-26). (Applicant’s specification, Para [0077] “The joint 308 may be a telescopic joint for adjusting the height of the top end 306.”)
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species III (FIGS. 20-26). Specifically, claim 18 teach the arm comprises an inner shaft coupled to the top end of the frame, an outer shaft coupled to the handle at the distal end and a telescopic coupling, as shown and disclosed in Species III (FIGS. 20-26). (Applicant’s specification, Para [0081] “The left arm 330 includes an inner shaft 340 coupled to the top end 306 of the frame 304, an outer shaft 342 defining the distal end 338, which is located opposite (i.e. spaced away from) the inner shaft 340. The distal end 338 of the left arm 330 is coupled to and supports a handle 344. The left arm 330 also includes a telescopic coupling 348 between the inner shaft 340 and the outer shaft 342.”)
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species III (FIGS. 20-26). Specifically, claim 19 teach the major axis of the arm, the handles comprising a first beam and a second beam, as shown and disclosed in Species III (FIGS. 20-26). (Applicant’s specification, Para [0083] “The first beam 350 may extend substantially perpendicular to, generally perpendicular to, or at an oblique angle to the major axis Am. Each of the handles 344 also includes a second beam 354, which extends from the handle joint 352. Specifically, the second beam 354 extends parallel to and spaced apart from the major axis Am of the associated one of the arms 330, 332.”)
Therefore, claims 15-19 are withdrawn and are made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
“a first latch” in claim 3, line 1.
“a second latch” in claim 6, line 2.
“an actuator” in claim 14, lines 1, 2.
“a second shaft” in claim 10, line 2. As shown in FIG.4, only the first shaft 162 is shown but not the second shaft 164.
“a fifth latch selectively couples the handle to rotate with a pedal” in claim14, line 3. As shown in FIG.14, a fifth latch 198 positioned on the cycle mechanism and the fifth latch 198 does not couple the handle to rotate with a pedal 
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayerlein et al (US 2018/0228682 A1).
Regarding claim 1: Bayerlein et al disclose an exercise and rehabilitation apparatus (a device for therapy or exercise, Abstract, “A device for therapy or exercise is provided that includes a frame, a base at least partially supporting and extending from the frame”), comprising: 
a base (see annotated in FIG.1); 
a frame (see annotated in FIG.1) coupled to the base (see annotated in FIG.1) and having a top end (see annotated in FIG.1); 
an arm (see annotated in FIG.1) having a proximal end (see annotated in FIG.1) coupled to the top end (see annotated in FIG.1) of the frame, and a distal end (see annotated in FIG.1) opposite the proximal end (see annotated in FIG.1), the arm is movable in a first degree of freedom (the first degree of freedom is the rotation of the arm in related to the frame, see FIGS. 1-2) between a retracted position (in the retracted position the arm is parallel to the frame, see FIG.2; as much as the Applicant has shown in FIG.1, the arm is parallel to the frame when the arm is in retracted postion) and an extended position (the arm is capable to rotate or pivot to the  extended position wherein the extended position is when the arm is parallel to the base and transverse to the frame, as much as the Applicant has shown in FIG.2, the arm is parallel to the base and transverse to the frame ) relative to the frame; 
handles (see annotated in FIG.1) coupled to the arm (see annotated in FIG.1) adjacent the distal end (see annotated in FIG.1) and movable in a second degree of freedom (the second degree of freedom is the rotation of the handle in related to the arm, see FIGS. 1-2) relative to the arm (see annotated in FIG.1), and the handles (see annotated in FIG.1) are configured to be manipulated by a user for exercise and rehabilitation (see FIG.1).

    PNG
    media_image1.png
    999
    966
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    949
    765
    media_image2.png
    Greyscale


	Regarding claim 2: Bayerlein et al disclose wherein the arm (see annotated in FIG.1) is parallel to the base (see annotated in FIG.1) in the extended position (in the extended position, the arm is parallel to the base and transverse to the frame, see FIG.2), the arm is parallel to the frame in the retracted position (in the retracted position the arm has to be parallel to the frame, see FIG.1), and the arm is transverse to the frame in the extended position (the arm is capable to rotate or pivot to the extended position wherein the arm is parallel to the base and transverse to the frame).

Regarding claim 4: Bayerlein et al disclose wherein the arm (see annotated in FIG.1) is coupled to the top end (see annotated in FIG.1) of the frame at a first pivot (the rotation point of the arm), and the first degree of freedom comprises rotation about a first axis (see annotated in FIG.1) of the first pivot.

Regarding claim 5: Bayerlein et al disclose wherein the handles (see annotated in FIG.1) comprise a handle arm (see annotated in FIG.1) coupled to the arm (see annotated in FIG.1) at a second pivot (the rotation point of the handle arm), the handle arm (see annotated in FIG.1) extends from the second pivot (see annotated in FIG.2) and has a far end (see annotated in FIG.1), the second degree of freedom comprises rotation about a second axis (see annotated in FIG.2) of the second pivot, and the second axis (see annotated in FIG.2) is parallel to and spaced apart from the first axis (see FIGS.1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7,14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerlein et al (US 2018/0228682 A1) in view of Dalton (US 2015/0065305 A1)
Regarding claim 6: Bayerlein et al disclose the invention as substantially claimed, see above, and further disclose wherein the second pivot (see annotated in FIG.2) comprises a bar (the straight portion of the annotated handle arm, see annotated in FIG.2) extending along the second axis (see annotated in FIG.2) 

 
    PNG
    media_image3.png
    1051
    1013
    media_image3.png
    Greyscale

Bayerlein et al fails to disclose a second latch selectively couples the handle arm to rotate with the bar.
Dalton teach an analogous exercise device wherein a second latch (Dalton, latch 56, the Examiner notes that the second latch is the only latch because there is no first latch) selectively couples the handle arm (Dalton, bar 54, Para [0022] “latch 56 to lock bar 54 relative to bar 52”) to rotate with the bar (Dalton, bar 52, Para [0022] “latch 56 to lock bar 54 relative to bar 52”; the latch couples the handle arm to the bar such that the handle arm is rotated with the bar, Para [0022] “when the user pushes pedal assembly 30, crank 32 will rotate about pivot 38, lifting link 68, which in turn will lift arm 66 of bell crank 60, causing arm 62 to push bar 20 rearward towards the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member of Bayerlein et al to be a second latch selectively couples the handle arm to rotate with the bar, as taught in Dalton, because they both perform the same function of connecting the handle arm to the bar.

Regarding claim 7: Bayerlein et al disclose wherein the handles (see annotated in FIG.1) comprise a handgrip assembly (see annotated in FIG.2) coupled to the far end (see annotated in FIG.2 above) of the handle arm.

Regarding claim 14: Bayerlein et al disclose the invention as substantially claimed, see above, and further disclose wherein an actuator (motor, Abstract “a motor coupled to at least one of the foot crank system and the hand crank system. The motor selectively powers the foot crank system and the hand crank system”) for moving the handle relative to the arm (the motor drive the puller which dive the handle and the arm, Para [0053] “Due to the coupling and in operation, rotation of the pulley 144 causes rotation of the shaft 143, which in turn causes rotation of the arms 142 and grips 141.”), the actuator comprises a linkage (transmission 170, ) for coupling the handle (see annotated in FIG.2) to rotate with a pedal (see annotated in FIG.2 above, Para [0057] “the transmission 170 rotatably couples the hand cranks to the foot cranks, such that the hand cranks and foot cranks rotate in the same direction/in unison.”).
 Bayerlein et al fail to disclose a fifth latch selectively couples the handle to rotate with a pedal.
Dalton teach an analogous exercise device wherein a fifth latch (Dalton, latch 56, the Examiner notes that the fifth latch is the only latch because there is no first latch)  selectively couples the handle to rotate with a pedal (Dalton, bar 52, Para [0022] “latch 56 to lock bar 54 relative to bar 52”; the latch couples the handle arm to the bar such that the handle arm is rotated with the bar, Para [0022] “when the user pushes pedal assembly 30, crank 32 will rotate about pivot 38, lifting link 68, which in turn will lift arm 66 of bell crank 60, causing arm 62 to push bar 20 rearward towards the user”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member of Bayerlein et al to be a fifth latch selectively couples the handle arm to rotate with the bar, as taught in Dalton, because they both perform the same function of connecting the handle arm to the bar.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerlein et al (US 2018/0228682 A1) in view of Campanaro et al (US 2012/0053028 A1).
Regarding claim 3: Bayerlein disclose the invention as substantially claimed, see above, but fails to disclose wherein a first latch to selectively hold the arm at a given position relative to the frame.
	Campanaro et al teach an analogous exercise device wherein a first latch (Campanaro et al, pull pin 305; the Examiner notes that the first latch is the only latch that is claimed) to selectively hold the arm (Campanaro et al, see annotated in FIG.7D) at a given position relative to the frame (Campanaro et al, the pull pin lock the arm at different positions, see FIGS. 7C-7F, Para [0047] “The pull knobs 310 at the end of the pull pins 305 are pulled outwardly to disengage the pull pins 305 from the slots 308 to unlock the lat bar 220B… FIGS. 7C, 7D show that flange 330 on carriage 130 acts as a cam to push LAT bar pull pin 305 in as LAT bar 220B rotates from pull-up position to upright/fold position.”).

    PNG
    media_image4.png
    1001
    902
    media_image4.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bayerlein, to have a first latch to selectively hold the arm at a given position relative to the frame, as taught in Campanaro et al, for the purpose of allowing the user to adjust the angle of the arm such that the user can reach the arm and perform the exercise with comfort.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerlein et al (US 2018/0228682 A1) in view of Allen (US 8,113,996 B1). Bayerlein et al disclose the invention as substantially claimed, see above.
Regarding claim 6: Bayerlein et al further disclose wherein the second pivot (see annotated in FIG.2) comprises a bar (the straight portion of the annotated handle arm, see annotated in FIG.2) extending along the second axis (see annotated in FIG.2) 

    PNG
    media_image5.png
    1005
    786
    media_image5.png
    Greyscale

 

 Bayerlein et al fails to disclose a second latch selectively couples the handle arm to rotate with the bar.

Allen teach an analogous exercise device wherein a second latch (Allen, flanged connecting rod 26 is considered to be a latch because it is designed to connect two members together; the Examiner notes that the second latch is the only latch because there is no first latch) selectively couples the handle arm (Allen, see annotated in FIG.2) to rotate with the bar (Allen, pivotal outside spring housing 27 is considered to be a bar, Col. 8 lines 14-16 “the pivotal outside spring housing 27 are preferably machined out of solid steel rod”, see annotated in FIG.2, the flanged connecting rod 26 couples the handle arm to the bar such that the handle arm is rotated with the bar).
Further, Allen teach wherein the handles (Allen, left and right handles 30, 32, see annotated in FIG.2) comprise a handgrip assembly (see annotated in FIG.2) coupled to the far end (see annotated in FIG.2 above) of the handle arm.  (see claim 7)
Further, Allen teach wherein the handgrip assembly (Allen, the handgrip assembly include the swivel handle and the button 38, see annotated in FIG.1) is movable relative to the handle arm (Allen, see annotated in FIG.1) in a third degree of freedom (Allen, rotation of the handgrip around the handgrip shaft) at a third pivot (Allen, see annotated in FIG.1), such that the handgrip assembly is rotatable about a third axis (Allen, the handgrip is capable to rotate around the handgrip shaft, see annotated in FIG.1) extending parallel to and spaced apart from the second axis (Allen, see annotated in FIG.1). (see claim 8)
Further, Allen teach wherein the handgrip assembly (Allen, see annotated in FIG.1) is movable relative to the second pivot (Allen, see annotated in FIG.1) to adjust a distance between the second pivot (Allen, see annotated in FIG.1) and the third pivot (Allen, see annotated in FIG.1). (see claim 9)
Further, Allen teach wherein the handle arm (Allen, see annotated in FIG.1) comprises a first shaft (Allen, the first shaft is the shaft at the second pivot that connects the arm and the handle arm, see annotated in FIG.1) coupled directly to the arm (Allen, see annotated in FIG.1) at the second pivot (Allen, see annotated in FIG.1), a second shaft (Allen, the second shaft is the handgrip shaft, see annotated in FIG.1) coupled to the handgrip assembly (Allen, see annotated in FIG.1) at the third pivot (Allen, see annotated in FIG.1), and a telescopic coupling (Allen, see annotated in FIG.1; as much as Figure 4 in the Applicant’s drawings has shown the telescopic coupling 174, the telescopic coupling of Allen is shown to be between the first shaft and the second shaft) between the first shaft (Allen, see annotated in FIG.1) and the second shaft (Allen, see annotated in FIG.1) to adjust a distance between the second pivot and the third pivot (Allen, see FIG.1). (see claim 10)
Further, Allen teach wherein the handle arm (Allen, see annotated in FIG.1) comprises a third latch (the Examiner considers that the third latch is a second latch because there is no first latch; Allen, plunger pin 36 is considered to be a third latch, see FIG.1) to selectively lock the telescopic coupling (Allen, see annotated in FIG.1) between the first shaft and the second shaft (Allen, see FIG.1). (see claim 11)
Further, Allen teach wherein the handgrip assembly (Allen, the handgrip assembly include the swivel handle 37 and the button 38, see annotated in FIG.1) comprises a handlebar (Allen, the swivel handle 37) configured to be grasped by the user (Allen, see FIG.1), the handlebar is movable relative to the handle arm in a fourth degree of freedom (Allen, the rotation of the swivel handle 37 around the annotated fourth axis wherein the annotated fourth axis is aligned with handle arm 35) at a fourth pivot (Allen, see FIGS. 2-3), such that the handlebar is rotatable about a fourth axis extending perpendicular to the third axis (Allen, see FIGS. 2-3). (see claim 12)


    PNG
    media_image6.png
    939
    825
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    694
    831
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    766
    686
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the handle of Bayerlein et al (the handle comprise the handle arm, the handgrip assembly and the latch members) with the handle of Allen (the handle of Allen comprise the handle arm, the handgrip assembly and the latch members) for the purpose of allowing the user adjust the overall length of the handle arm such that the user with shorter/longer arm to grasp the handle arm with comfort.

Regarding claim 7: Bayerlein in view of Allen further teach wherein the handles (see annotated in FIG.1) comprise a handgrip assembly (see annotated in FIG.2) coupled to the far end (see annotated in FIG.2 above) of the handle arm.

Regarding claim 8: Bayerlein in view of Allen further teach wherein the handgrip assembly (Allen, the handgrip assembly include the swivel handle and the button 38, see annotated in FIG.1) is movable relative to the handle arm (Allen, see annotated in FIG.1) in a third degree of freedom (Allen, rotation of the handgrip around the handgrip shaft) at a third pivot (Allen, see annotated in FIG.1), such that the handgrip assembly is rotatable about a third axis (Allen, the handgrip is capable to rotate around the handgrip shaft, see annotated in FIG.1) extending parallel to and spaced apart from the second axis (Allen, see annotated in FIG.1).

    PNG
    media_image7.png
    694
    831
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    766
    686
    media_image8.png
    Greyscale


Regarding claim 9: Bayerlein in view of Allen further teach wherein the handgrip assembly (Allen, see annotated in FIG.1) is movable relative to the second pivot (Allen, see annotated in FIG.1) to adjust a distance between the second pivot (Allen, see annotated in FIG.1) and the third pivot (Allen, see annotated in FIG.1).

Regarding claim 10: Bayerlein in view of Allen further teach wherein the handle arm (Allen, see annotated in FIG.1) comprises a first shaft (Allen, the first shaft is the shaft at the second pivot that connects the arm and the handle arm, see annotated in FIG.1) coupled directly to the arm (Allen, see annotated in FIG.1) at the second pivot (Allen, see annotated in FIG.1), a second shaft (Allen, the second shaft is the handgrip shaft, see annotated in FIG.1) coupled to the handgrip assembly (Allen, see annotated in FIG.1) at the third pivot (Allen, see annotated in FIG.1), and a telescopic coupling (Allen, see annotated in FIG.1; as much as Figure 4 in the Applicant’s drawings has shown the telescopic coupling 174, the telescopic coupling of Allen is shown to be between the first shaft and the second shaft) between the first shaft (Allen, see annotated in FIG.1) and the second shaft (Allen, see annotated in FIG.1) to adjust a distance between the second pivot and the third pivot (Allen, see FIG.1).

Regarding claim 11: Bayerlein in view of Allen further teach wherein the handle arm (Allen, see annotated in FIG.1) comprises a third latch (Allen, plunger pin 36, see FIG.1) to selectively lock the telescopic coupling (Allen, see annotated in FIG.1) between the first shaft and the second shaft (Allen, see FIG.1).

Regarding claim 12: Bayerlein in view of Allen further teach wherein the handgrip assembly (Allen, the handgrip assembly include the swivel handle 37 and the button 38, see annotated in FIG.1) comprises a handlebar (Allen, the swivel handle 37) configured to be grasped by the user (Allen, see FIG.1), the handlebar is movable relative to the handle arm in a fourth degree of freedom (Allen, the rotation of the swivel handle 37 around the annotated fourth axis wherein the annotated fourth axis is aligned with handle arm 35) at a fourth pivot (Allen, see FIGS. 2-3), such that the handlebar is rotatable about a fourth axis extending perpendicular to the third axis (Allen, see FIGS. 2-3).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerlein et al (US 2018/0228682 A1) in view of Nakamura (US 2015/0345604 A1).
Regarding claim 13: Bayerlein et al disclose the invention as substantially claimed, see above, and further disclose wherein a monitor support (Bayerlein, see annotated in FIG.1) coupled to the arm (Bayerlein,the monitor support coupled indirectly to the arm via the frame, see FIG.1) to support a display screen (Bayerlein, see annotated in FIG.1), the monitor support (Bayerlein, see annotated in FIG.1) is slidable along a linear path (Bayerlein, see annotated in FIG.1) extending between the proximal and distal ends of the arm (Bayerlein, when the arm is rotated to the vertical position and the arm is perpendicular to the base, the monitor support is slidable in the vertical direction between the proximal end and the distal end of the arm; Para [0047] “the display device 125 is coupled to the housing 101 and disposed vertically above the hand crank system 140. However, in other embodiments, the display device 125 may be positioned in a variety of other positions, such that this positioning is not meant to be limiting (e.g., in the approximate middle of the hand crank system 140 on the housing 101, on a side of the housing 101, etc.).”).

    PNG
    media_image9.png
    893
    763
    media_image9.png
    Greyscale

Bayerlein et al fails to disclose a fourth latch selectively restrains the monitor support at a fixed location along the linear path.
Nakamura teach an analogous exercise device wherein a fourth latch (the Examiner the fourth latch is the only one latch that is claimed because there is no other latch; Nakamura, see annotated in FIG.2) selectively restrains the monitor support (Nakamura, see annotated in FIG.2) at a fixed location (Nakamura, see FIG.2) along the linear path (Nakamura, see annotated in FIG.2).

    PNG
    media_image10.png
    1001
    820
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitor support of Bayerlein, to have a fourth latch selectively restrains the monitor support at a fixed location along the linear path, as taught in Nakamura, for the purpose of allowing the user to secure the display screen at a different heights such that the user with different heights can watch the display screen comfortably. (Nakamura, Para [0287] “If a person releases the urging force, the monitor arm 301 can move in the vertical direction relative to the monitor stand 6. Accordingly, it is possible to set the monitor 7 to a height position of the face of the patient T.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerlein et al (US 2018/0228682 A1) in view of Radow et al (US 2011/0118086 A1)
Regarding claim 20: Bayerlein et al disclose the invention as substantially claimed, see above, and further disclose load cells for measuring forces, and the load cells comprise at least one of a strain gauge, a piezoelectric load cell or a hydraulic load cell.
Radow et al teach an analogous exercise device wherein load cells for measuring forces, and the load cells comprise at least one of a strain gauge, a piezoelectric load cell or a hydraulic load cell (the Examiner notes that the load cells are required one of the listed load cells: strain gauge, piezoelectric, hydraulic; Radow et al, Para [0017] “The mounting assembly may contain a strain gauge, force transducer, or load cell sensor to detect/measure the user input force.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bayerlein to have load cells of Radow et al for the purpose of detecting and measure the user input force. (Radow et al, Para [0017] “The mounting assembly may contain a strain gauge, force transducer, or load cell sensor to detect/measure the user input force.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784 
                                                                                                                                                                                                       /Megan Anderson/Primary Examiner, Art Unit 3784